SB,UZU©I

' . ll-19-2015

larrant County case number: #1247238
Tarrant county§writ no. C-213~OlO457-1247238-A
`courc of crim. App. writ # w=R-83',436-01

Frome Brandon Qhambers #01864192
w Teiford dnit
3899 State Hwy.98
New Boston, TX 75570

TO: Honorable Clerk of the Court of briminal Appeals:

I humbly request to know on what date was my above said ll.O7 Writ
ipfwhabeas corpus time"£iledsstamped by the Clerk in Tarrant County.
Your Court has already denied my ll.O7 without a written order on July
8th, 2015. l simply need to know what date was it originally received
by the clerk of the trial court. A time filed stamp should be on the
first paqe of it. Please I pray send me that simple info A/S/.A/P.
Thankyou and God Bless. Enclosed is a self addressed stamped envelope
for your easy convenience in this urgent matter. Thankyou and God Bless
You and the Court.

RECENEDIN
COURT OF CR#»‘~_€SNAL APPEALS

NOV Z‘z 2015
Abel Acosta, Glerk